UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 19, 2012 CHINA AUTO LOGISTICS INC. (Exact name of registrant as specified in its charter) Nevada 000-52625 20-2574314 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Floor 1 FTZ International Auto Mall 86 Tianbao Avenue, Free Trade Zone Tianjin Province, The People’s Republic of China300461 (Address of principal executive offices) Registrant’s telephone number, including area code: (86) 22-2576-2771 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Two proposals were submitted to a vote of, and were approved by, the stockholders of China Auto Logistics Inc. (the “Company”) at the 2012 annual meeting of stockholders, which was held on November 19, 2012.The first proposal was for the election of seven nominees to serve as directors of the Company until the end of their respective terms.The second proposal was to ratify the appointment of Marcum LLP as the Company’s independent registered public accountants for the fiscal year 2012.Additional information about the proposals can be found in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on October 9, 2012. Of the 22,163,427 shares of stock issued and outstanding and entitled to vote at the annual meeting, 19,582,113 shares were represented in person or by proxy, which constituted approximately 88.35% of the total votes entitled to be cast at the meeting.Each share of common stock outstanding is entitled to one vote. Proposal 1 – Election of Directors The voting results for the election of Directors were as follows: Number of Number of Shares Voted For Shares Withheld Tong Shiping Cheng Weihong Wang Xinwei Howard S. Barth Wang Wei Yang Lili Zou Baoying There were no votes against any nominee.There were 3,634,421 broker non-votes for this proposal. Proposal 2 – Ratification of the Appointment of Marcum LLP to serve as the Company’s independent registered public accountants for the fiscal year 2012 The voting results for the ratification of the appointment of Marcum LLP to serve as the Company’s independent registered public accountants for the fiscal year 2012 were as follows: For: 19,560,006 Against: 16,736 Abstain: 5,371 There were no broker non-votes for this proposal. SIGNATURE PAGE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 21, 2012 CHINA AUTO LOGISTICS INC. By: /s/ Tong Shiping Name: Tong Shiping Title: President and Chief Executive Officer
